*635MEMORANDUM **
Belen Parra-AItamirano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order finding Parra-Altamirano removable as an aggravated felon. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of due process violations, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008) (per curiam), and we deny the petition for review.
We reject Parra-Altamirano’s contention that the IJ violated due process by denying a continuance because her proceedings were not “so fundamentally unfair that [she] was prevented from reasonably presenting [her] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (internal quotation marks and citation omitted); see also Grageda v. INS, 12 F.3d 919, 921 (9th Cir.1993) (IJ properly denied motion to continue because pending collateral attack did not affect finality of conviction). Moreover, Parra-AItamirano failed to demonstrate prejudice. See Colmenar, 210 F.3d at 971.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.